Citation Nr: 0840991	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1976 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also notes that a November 2004 rating decision 
denied the veteran's claim for an increased evaluation for 
his service-connected left knee disability.  The veteran 
submitted a Notice of Disagreement with that decision, and 
the claim was readjudicated in a July 2005 Statement of the 
Case wherein the veteran's disability rating was increased to 
20 percent effective from August 24, 2004, and a temporary 
total evaluation was assigned from November 18, 2004, to 
January 1, 2005.  The veteran submitted a substantive appeal 
in June 2005; however, he later sent a statement in August 
2005 in which he stated that he was satisfied with the 
increased disability evaluation for his left knee disability 
and did not wish to pursue it.  Accordingly, this claim is 
deemed withdrawn.  38 C.F.R. § 20.204 (2008).

The merits of the veteran's claim for service connection for 
right knee disorder will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A June 1987 Board decision denied service connection for 
a right knee disorder.

3.  The evidence received since the June 1987 Board decision, 
by itself or in conjunction with previously considered 
evidence, does relate to an unestablished fact necessary to 
substantiate the claim for service connection for a right 
knee disorder.

CONCLUSIONS OF LAW

1. The Board's June 1987 decision, which denied entitlement 
to service connection for a right knee disorder, is final. 38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1105 (2008). 

2.  The evidence received subsequent to the Board's June 1987 
decision is new and material, and the claim for service 
connection for a right knee disorder is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a right knee disorder, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order reopen his claim.  The law specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In 
the decision below, the Board has reopened the veteran's 
claim for service connection for a right knee disorder, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication. Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a right knee disorder was previously 
considered and denied by the Board in a decision dated in 
June 1987.  The appellant was provided a copy of that 
decision, and the Board's decision in the matter is final. 
See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 
20.1105. 

In March 2004, the veteran essentially requested that his 
claim for service connection for a right knee disorder be 
reopened.  The RO appears to have implicitly reopened the 
veteran's claim for service connection for a right knee 
disorder and adjudicated that claim on a de novo basis.  As 
will be explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection for a right knee disorder is ultimately 
correct.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find." Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  Therefore, the Board is required by 
statute to review whether new and material evidence has been 
submitted to reopen the claim.  Thus, the Board has 
recharacterized the issue on appeal as whether the appellant 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for a right 
knee disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the June 1987 Board decision previously 
considered and denied the veteran's claim for service 
connection for a right knee disorder.  In that decision, the 
RO observed that the veteran's service medical records were 
negative for a right knee injury or abnormality.  It was also 
noted that a right knee disability first manifested several 
years after service and that there was no evidence of a 
relationship between his right knee disorder and his service-
connected left knee disorder.  As such, the Board determined 
that service connection for a right knee disorder was not 
warranted.

The evidence associated with the claims file subsequent to 
the June 1987 Board decision includes VA medical records, 
private medical records, and a July 2004 VA examination 
report and subsequent addendum as well as the veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the June 1987 
Board decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a right 
knee disorder.  This evidence is certainly new, in that it 
was not previously of record.  The Board also finds the July 
2004 VA examination report to be material because it relates 
to an unestablished fact that is necessary to substantiate 
the claim.  In this regard, the Board notes that this 
evidence provides a medical opinion relating the veteran's 
current right knee disorder to his service-connected left 
knee disorder.  The Board must presume the credibility of 
this evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes. See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for service connection for a right 
knee disorder.

However, the Board notes that the adjudication of the 
veteran's appeal does not end with the finding that new and 
material evidence has been received.  For the reasons stated 
in the REMAND portion of this decision below, the Board 
concludes that additional development is required in order to 
address the merits of the underlying service connection 
claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

As previously noted, the veteran was afforded a VA 
examination in July 2004.  In the examination report, the 
examiner noted that the veteran had moderate osteoarthritis 
in the right knee and opined that the veteran's right knee 
disorder was more likely than not related to his service-
connected left knee disability.  However, the examiner did 
not provide a supporting rationale for this opinion.  
Following a review of the report, the RO requested that the 
VA examiner provide such a rationale for his opinion.  In an 
addendum to the examination report dated July 24, 2004, the 
examiner again noted that the veteran had moderate 
osteoarthritis in his right knee.  However, in contrast to 
the original report, the examiner opined that the veteran's 
right knee disorder was not related to his service-connected 
left knee disability.  The examiner did not provide an 
explanation as to why he changed his medical opinion, nor did 
he provide a rationale with respect to his opinion that the 
veteran's right knee strain was not related to the service-
connected knee disability.  

The Board notes that the Court has held that if the medical 
evidence of record is insufficient, or of doubtful weight or 
credibility, VA must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In light of the unclear medical opinion, the Board 
finds that a clarifying medical opinion is necessary to 
determine the nature and etiology of the veteran's current 
right knee disorder.  

Moreover, the Board notes that during the pendency of this 
appeal, the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006.  The new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995) (when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
However, the veteran has not been notified of this amendment.  
Therefore, the Board finds it necessary to remand the 
veteran's claim so that the RO may address in the first 
instance the applicability of these revisions to the claim.

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.   In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal and the case is already being remanded, 
the veteran should be provided proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for a 
right knee disorder.  The letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should refer the veteran's 
claims folder to the July 2004 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any right knee 
disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records and post-
service medical records.   The examiner 
should comment as to whether it is at 
least as likely as not that the 
veteran's current right knee disorder 
is either caused by or permanently 
aggravated by his service-connected 
left knee disability.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.   Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  This 
SSOC should include the version of 38 
C.F.R. § 3.310 that became effective on 
October 10, 2006.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


